Citation Nr: 1739452	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-02 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tension headaches prior to July 20, 2016, and in excess of 30 percent thereafter.  

2.  Entitlement to service connection for liver damage, claimed as due to positive PPD.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran had active service from February 1995 to February 1998; September 2001 to March 2008; and July 2008 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2016, the Board remanded the issues of service connection for sleep apnea and service connection for folliculitis for the RO to issue a statement of the case regarding these issues so that the Veteran may perfect his appeal.  A statement of the case was thereafter issued in July 2016, and the Veteran perfected his appeal for these issues and requested a Board hearing which is now pending.  These issues will thereby be separately adjudicated, and are not addressed herein.  

In November 2016, during the pendency of appeal, the RO increased the rating for the Veteran's headaches to 30 percent, effective July 20, 2016.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In an August 2016 rating decision, the RO denied service connection for pes planus.  The Veteran responded in a timely April 2017 Notice of Disagreement (NOD) form, so within one year of notification of that decision, to initiate an appeal.  38 C.F.R. § 20.201 (2016).  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand of the Veteran's claim for service connection for pes planus is not necessary at this time. 

The issue(s) of service connection for a liver disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 20, 2016 the Veteran's headache disorder was manifested by tension headaches, without reports of small lights, photophobia, and phonophobia, and without prostrating attacks.

2.  From July 20, 2016 onward the Veteran's migraine headaches are shown to have been manifested by characteristic prostrating attacks averaging one in two months over a several month periods, or by symptoms approximating such level of severity, but not with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for headaches prior to July 20, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2016).

2.  From July 20, 2016 onward, the criteria for an evaluation greater than 30 percent for headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have all been obtained.  The Veteran was also provided with several VA examinations.  Additionally, the Veteran testified at a Board hearing in December 2015. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to an Initial Compensable Evaluation for Tension Headaches

Service connection for headaches was granted in May 2010, effective the day after the Veteran was released from active duty in August 2009, and a noncompensable rating was assigned under Diagnostic Code 8199-8100, which indicates that the Veteran's unspecified headache disability is rated as migraine headaches by analogy.  38 C.F.R. §4.114.  During the course of the appeal, the Veteran's headache rating was increased to 30 percent, effective July 20, 2016.

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

As discussed below, the Board finds that an initial compensable disability rating is not warranted prior to July 20, 2016 because the evidence of record does not demonstrate that the Veteran's headaches resulted in prostrating attacks prior to that date.

In a VA examination dated February 2010, the Veteran reported that he had experienced headaches for about a year.  The headaches occurred about once a week, lasting a couple of hours and were relieved by Aleve.  He denied any functional impairment from such headaches, and did not report that such were associated with any nausea, vomiting, lightheadedness, scotomas, flashes of light or tunnel vision.  The examiner diagnosed the Veteran with tension type headaches.  

The Veteran was afforded another VA examination in August 2013.  At that examination he reported having a history of bifrontal and bitemporal headaches since 2009.  He noted that they had improved, but still occurred two times per month.  He took Naprosyn and Tylenol with codeine for the pain.  He noted that he had pain on both sides of the head, without non headache symptoms and without prostrating attacks.  The examiner noted that the Veteran's headaches did not impact his ability to work.  

In July 2015 the Veteran visited a private medical professional, Dr. J., who noted that the Veteran had pain localized to both sides of the head; he noted that 3 of his weekly headaches were mild, one was moderate and one was severe in nature.  He acknowledged the Veteran's two normal brain scans in 2011 and 2014, but noted the Veteran's complaints that he was experiencing approximately 20 headaches a month.  He reported that he still did not know the etiology of such headaches.  

The Veteran noted at his December 2015 Board hearing that he experienced headaches approximately once a week.  He reported that he treated his headaches with Tylenol with codeine and naproxen, which provided some relief.  He noted that he was unable to do anything when he was having a headache, even move around.  

In May 2016 the Board obtained another VA examination to assess the current severity of the Veteran's service connected tension headaches.  At the examination, the Veteran reported that he continued to experience headaches.  He indicated that he was seeing a neurologist for his headaches and that he has been given sumatriptan with positive results.  He reported that his headaches occurred approximately two to three times a week, lasting up to a day with sumatriptan treatment.  He further noted that his headaches were mainly on the right side of his head, were throbbing in nature and were not associated with other symptoms or aura.  The Veteran characterized such pain as throbbing, localized to one side of the head and worsening with physical activity.  The Veteran reported having characteristic prostrating attacks of migraine pain once every month.  He further noted that such headache pain impacted his ability to work, specifying that he is a student and was forced to miss classes each month due to his headaches.  

As noted above, in order to warrant a compensable 10 percent disability rating for his headache disability prior to July 20, 2016, the Veteran's headache disability must result in characteristic prostrating attacks averaging one in two months over a several month period.  38 C.F.R. § 4.124a, DC 8100.  While the Board is mindful of the Veteran's ongoing complaints of headaches and indeed is sympathetic to his condition, the evidence of record simply does not document that the Veteran's condition resulted in "characteristic" prostrating attacks for the period prior to July 20, 2016.  While the Veteran reported weekly headaches at his February 2010 and August 2013 VA examinations, he did not indicate that such headaches would be characterized as prostrating.  Indeed, the Veteran himself reported at his August 2013 VA examination that his headaches were improving.  In July 2015 at his private treatment the Board further notes that the Veteran reported himself that majority of his headaches during the month were mild, with approximately one or two being moderate to severe.  

From July 20, 2016 onward the Board finds that a rating in excess of 30 percent is not warranted, as the Veteran's headache disorder was not shown to cause very frequent, completely prostrating and prolonged attacks that were productive of severe economic inadaptability.  Specifically, the Veteran's May 2016 VA examination revealed reports of ongoing headaches on one side of his head with prostrating attacks occurring approximately once a month.  

The Board has also considered whether an increased or additional disability rating is warranted under the additional diagnostic codes used to evaluate miscellaneous neurological diseases, see 38 C.F.R. § 4.124a, DCs 8103-08, but finds that the Veteran has not been diagnosed with any of the alternate conditions listed therein, therefore, the diagnostic codes indicated are not applicable. 

The Board has considered the Veteran's testimony regarding his headaches, but finds that his statements alone are insufficient to find an increased schedular rating is warranted.  See Layno, supra.  As described, the evidence is against the conclusion that a compensable rating is warranted for tension headaches prior to July 20, 2016, or that an evaluation in excess of 30 percent is warranted thereafter.  As such, the claim is denied.  


ORDER

An initial compensable evaluation for tension headaches prior to July 20, 2016, is denied.  

An initial evaluation in excess of 30 percent for tension headaches from July 20, 2016 onward, is denied.





REMAND

At his hearing, the Veteran testified that he had been started on medication in response to his positive PPD test in service.  While the Veteran has never been diagnosed with tuberculosis, he has asserted that he was forced to stop taking the medication prescribed as a result of his positive PPD on account of the deleterious impact it was reportedly having on his liver.  It was unclear from the medical evidence of record whether the Veteran developed a chronic liver disability as a result of the medication, and a medical opinion was found to be required.  

It was noted that the Veteran was found to have an alcoholic fatty liver in March 2010.  In December 2012, the Veteran was noted to have abnormal liver enzymes that were mild, stable and consistent with Fatty Liver.

The Board remanded the claim in 2016 for a VA examination.  The examiner concluded that the Veteran's prescribed medication for treating his positive PPD test did not create a chronic liver disability, explaining that the Veteran began the PPD medication in 2004, and exhibited mild elevation of LFTs during his treatment.  However, the examiner explained that this was a common expectation during such treatment and indicated that levels would usually return to normal without intervention.  

The examiner then made particular note of the report in the Veteran's service treatment records that he was overweight and had high cholesterol, both of which, the examiner stated, were associated with a fatty liver.  The examiner also noted the Veteran's treating physician's comments on the Veteran's excessive alcohol ingestion which also can cause elevated LFTs.  

However, it is unclear whether the Veteran's fatty liver should be considered a chronic disability and if so whether it either began during or was otherwise caused by his military service.  As such, a follow-up opinion is necessary.



Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion to answer the following questions (if an opinion cannot be provided without a physical examination, it should be explained why):

a) Should the Veteran's fatty liver be considered a chronic disease/disability?  Why or why not? 

b) If yes, is it at least as likely as not (50 percent or greater) that the Veteran's fatty liver either began during or was otherwise caused by his military service?  Why or why not? In answering this question, the examiner should review the July 2016 VA examination report and the suggestion that the Veteran was found to be overweight and have high cholesterol in service which were risk factors for a fatty liver.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


